Daniel Nonan plaint. agt Edward Lilly Defendant in an action of the case for not giving the saide Nonan two Suites of apparrell *611fit & convenient for such an apprentice & the Summe of ten pounds by the value thereof at the end of the sd term in such specie of payments are made according to the custom of New-England as will more fully appeare by Jndenture under the hand of sd Lilley & all other due damages according to attachmt dat. July 9th 1675. . . . The Jury . . . founde for the plaintife a new Suite of apparrell to the value of Four pounds in mony & ten pounds in currant pay according to the custom of the Country & costs of Court £01:03:0.
Execucion issued aug° 6° 1675.